Citation Nr: 0530273	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a left ankle fracture.  

2.  Entitlement to service connection for orthopedic 
disabilities of the back and hips.

3.  Entitlement to service connection for orthopedic 
disabilities of the knees and legs.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1963.  Additional active duty during a period of reserve 
service in 1965 and 1966 has not been verified.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The RO denied entitlement to service connection for 
claimed residuals of a left ankle fracture, and service 
connection for disabilities of the knees, hips, and low back.  
The RO also found that new and material evidence to reopen a 
claim of service connection for residuals of a right ankle 
injury had not been submitted.  

The veteran disagreed with the January 2002 rating decision 
and initiated this appeal with the submission of a timely 
Notice of Disagreement (NOD) which was received at the RO in 
March 2002.  The veteran perfected his appeal with the timely 
submission of a VA Form 9, received at the RO in July 2002.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 2003.  In December 2003, the 
veteran testified at a subsequent personal hearing before the 
undersigned Veterans Law Judge sitting at the RO.  
Transcripts of his testimony from both hearings have been 
associated with the claims file.

In a July 2004 decision/remand, the Board denied the 
veteran's claim to reopen the issue of service connection for 
residuals of a right ankle injury, based on a finding that 
new and material evidence had not been submitted.  The other 
issues of service connection for residuals of a left ankle 
fracture and orthopedic disabilities of the back, hips, knees 
and legs were remanded to the RO for additional development 
and adjudicative action.  

In June 2005 the RO most recently affirmed the determination 
previously entered, and the case was subsequently returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran sustained injury to his ankle 
during service; however the service medical records do not 
demonstrate that the veteran sustained a fracture to either 
the right ankle or the left ankle during service.  

2.  The VA and private nexus opinions linking the veteran's 
current arthritis of the left ankle to the veteran's period 
of active service are based on history as reported by the 
veteran, and not based on objective evidence of record.

3.  Degenerative arthritis of the back and hips, if any, is 
not the result of a disease or injury incurred in active 
service, and it was not present during the first post-service 
year, and they are not related to the in-service ankle 
injury.  

4.  Diagnosed orthopedic disabilities of the knees and legs 
are not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  Neither a right nor a left ankle fracture was incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C. F. R. § 3.303 (2005).

2.  Neither arthritis of the spine nor the hips were incurred 
in active service, or as a result of an in-service ankle 
injury, and they may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).

3.  Orthopedic disabilities of the knees and legs, if any, 
were not incurred during active service, nor are they a 
result of an in-service ankle injury.  38 U.S.C.A. §§ 1131, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, a duty-to-assist letter was sent to the 
veteran in April 2001, prior to the unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the VCAA notice.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims for service connection 
in the April 2001 duty-to-assist letter, as well as in 
subsequent duty-to-assist letters sent to the veteran in 
October 2004 and February 2005.  The VA fully notified the 
veteran of what is required to substantiate such claims in 
the notification letters.  The VCAA letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2005).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is the veteran's contention that he fractured his "left" 
ankle during service while playing basketball and that he now 
has arthritis in the left ankle as a result of the fracture, 
as well as additional orthopedic disabilities of the back, 
hips, knees, and legs.  He also claims that he injured his 
back at the time of initial injury, and that additional 
disabilities of the back, hips, knees, or legs may be present 
as secondary to ankle disability he incurred at the time when 
he initially fell.

The veteran's service medical records reflect that the 
veteran had a history of occasional sprained ankles at the 
time of enlistment.  A December 12, 1962 medical report 
reflects that the veteran injured his "right" ankle playing 
basketball.  He complained of pain and swelling around the 
lateral malleolus.  A radiograph report from the same day 
also notes injury to the "right" ankle, and the x-ray of 
the "right" ankle was negative.  On December 17, 1962, the 
veteran was discharged from a military hospital in Verdun, 
France, with a short leg cast and walker.  On December 27, 
1962, the case was removed, and the pain and swelling had 
subsided.  Upon separation examination in December 1963, no 
residuals of this injury were noted.  

In sum, the service medical records show injury to the right 
ankle; however, no fracture of either ankle is shown.  The 
veteran has consistently maintained that the service doctors 
treated his left ankle, but mistakenly documented the right 
ankle in the service medical records.  

On VA examination in February 1996, the veteran complained of 
occasional ankle pain with some proximal radiation of pain.  
He reported a history of a left ankle fracture during 
service.  There was no swelling, deformity, or instability.  
No right ankle disorder was diagnosed.  X-ray showed mild, 
left ankle post traumatic arthritis.  The examiner noted a 
large piece of bone density in the tip of the left medial 
malleolus with smooth margins.  The examiner indicated that 
it could represent either an un-united old fracture or 
accessory ossicle in that area.  No new fracture was seen.  
Calcaneal plantar spurs were noted in both ankles, more on 
the left side than the right side.  Ankle mortis appeared to 
be maintained.  When examined by VA in 1996, degenerative 
changes in both hips were noted.  There were degenerative 
changes in the lumbar spine.  

At a VA examination in February 2001, the veteran again 
reported that he broke his left ankle during service in 1962.  
He reported that he wore a cast and was initially 
hospitalized for about 4 days.  The veteran indicated that he 
re-injured his left ankle during service in the Reserves 
during the mid 1960's while playing sports.  He reported that 
he was treated and that x-rays of the old fracture were note 
at that time.  The veteran also reported that he underwent 
surgery to the left foot in 1982 or 1983.  The veteran 
reported that he was seen by a podiatrist and was told a bone 
had dropped on the sole of his foot, and that is why he had 
the surgery.  The veteran also complained of bilateral hip 
pain, back pain and foot pain.  

X-rays of the bilateral feet demonstrated no fracture.  
Bilateral calcaneal heel spurs were noted.  X-rays of the 
bilateral hips demonstrated degenerative change involving 
both hips with significant narrowing of the joint space.  
Also, there was deformity of the right femoral head and 
avascular necrosis could not be excluded.  Vascular 
calcification was also seen.  magnetic resonance imaging 
(MRI) of the lumbar spine noted diffuse degenerative changes 
with associated multiple bulging discs resulting in canal 
stenosis.  Mild to moderate neuroforaminal narrowing 
bilaterally at L3-4 and L4-5 was also shown.  

The diagnosis was as follows:  (1) History of left ankle 
fracture: (2) radiologic evidence of old ununited fracture of 
tip of medial malleous with residual pain in the left ankle; 
(3) degenerative joint disease of the bilateral hips with 
right femoral head deformity and possible avascular necrosis; 
(4) degenerative disc and joint disease of the lumbar spine; 
and (5) bilateral heel spurs.  

In February 2001 correspondence to the RO, the veteran 
indicated his awareness that the service medical records do 
not indicate that the veteran's left ankle was broken.  The 
veteran asserts that it must have been a mistake by the 
attending doctor, because, he asserts, the broken ankle in 
service was the left ankle, not the right ankle.  The veteran 
further reported that the left, not the right, ankle was 
casted and he was hospitalized for about 4 days.  

In subsequent statements, including in correspondence 
received at the RO in June 2003, the veteran reiterated his 
assertions that the left ankle was broken during service.  
The veteran refers to service medical records noting that a 
cast was placed on the left ankle, and then was subsequently 
removed.  The veteran reported that he was placed in traction 
for 5 days and then released with a walking cast.  Finally, 
the veteran reported that he re-injured his left ankle in 
1966 during active duty training in the Reserves, and 
subsequently had surgery to correct a bone problem in 1983.  
The veteran also mentioned that he suffered a back injury at 
the same time the left ankle was broken during service in 
1962, and that he had suffered from back pain since that 
time.  

VA X-ray studies of both ankles from June  2003 note tiny 
bilateral calcaneal heel spurs.  The right ankle joint was 
well-maintained, and the talar dome was smooth.  The veteran 
had an os trigonum.  There were no fractures or dislocations.  
Evaluation of the left ankle demonstrated an old ununited 
medial malleolar fracture.  There were no acute fractures of 
dislocations, and the talar dome was smooth.  

Other current medical records show a diagnosis of spinal 
stenosis, osteoarthritis of the left hip and status post 
right hip replacement.  

At the veteran's personal hearing before a Hearing Officer at 
the RO in February 2003, and again at his personal hearing 
before the undersigned Veterans Law Judge in December 2003, 
the veteran testified that he fractured his "left" ankle 
during service in December 1962, not his right ankle.  The 
veteran testified that his right ankle was never casted.  The 
veteran further testified that he injured his back during 
service and that his current back and hip problems stemmed 
from the original injury in 1962.  

In July 2004, the Board remanded the case to the AMC to 
obtain, inter alia, a VA examination with a medical opinion, 
particularly in light of the confusion regarding which ankle 
was injured during service in 1962.  

In the meantime, the RO received November 2004 correspondence 
from the veteran's private orthopedic surgeon who noted that 
the veteran had recently been seen at his office complaining 
of a moderate amount of pain in his lower back, left ankle 
and hips.  The surgeon reported that the veteran fractured 
his left ankle while playing basketball while in service, but 
that the right ankle, not the left, was subsequently x-rayed, 
which showed no pathology.  The surgeon opined that there was 
a causal relationship between a fractured ankle with the 
veteran's antalgic gait and his lumbar pathology and 
secondary to his hip pathology.  The surgeon also opined 
that, within reasonable medical probability, the left ankle 
fracture, which was currently still symptomatic, was directly 
related to a service connected pathologic injury.  The 
surgeon further opined that the lumbar spine pathology was 
secondarily related to the ankle pathology secondary to a 
mechanical given increase of malalignment of the lumbar spine 
and an antalgic gait pattern for hips.  

At VA examination in February 2005, the veteran complained of 
pain in the left ankle, knee and hip.  The examiner reviewed 
the claims file and noted the discrepancy between the 
veteran's assertions regarding a left ankle fracture during 
service, and the service medical records showing treatment 
for a right ankle injury with no radiographic pathology.  The 
examiner specifically noted that the service medical records 
did not show a left ankle fracture with a cast on the left 
ankle.  The diagnoses were:  (1) injury to the right ankle 
with sprain, service-connected in 1962; (2) injury to the 
left ankle with fracture distal tibia as per the patient's 
history - not mentioned in the C-file; (3) residual 
posttraumatic early changes in the left ankle, residuals old 
healed fracture, and incomplete healed fracture of the medial 
malleolus; (4) status post total hip replacement secondary to 
degenerative disc disease and avascular necrosis of the right 
hip.  With regard to the back, the diagnoses were (1) central 
canal stenosis; (2) bilateral foraminal stenosis, L4-L5 and 
L5-S1; (3) degenerative disc disease of the lumbar spine; and 
(4) chronic neck pain with fusion at C6-C7.  

The examiner opined that it was at least as likely as not 
that the veteran's old healed partially healed fracture of 
the left ankle medial malleolus with mild posttraumatic 
changes was at least as likely as not due to service-
connected event or trauma.  The examiner also opined that the 
veteran's back condition was less likely as not due to the 
right ankle sprain in service.  The examiner reported that 
the back problem was primarily due to canal and foraminal 
stenosis which was congenital, and which could have been 
aggravated by aging or mild back trauma.  The examiner also 
noted that the veteran's legs and knees were normal, and as 
such, could not be correlated to an in-service ankle injury.  
The examiner also opined that the veteran's severe 
degenerative arthritis of the left hip and status post right 
total hip replacement with avascular necrosis of the femoral 
head were less likely due to the in-service right ankle 
sprain.  Finally, the examiner noted that the veteran's right 
ankle was normal.  

Left Ankle

Despite the veteran's contentions, the medical evidence in 
this case shows that the veteran suffered an injury to his 
right ankle during service, not a left ankle fracture.  Even 
if the Board finds credible the veteran's testimony that he 
injured his left ankle during service and that the left ankle 
was casted, not the right ankle, there is still no objective 
evidence that the veteran sustained a fracture to either 
ankle during service.  In other words, even if the Board 
accepts the veteran's testimony that the service medical 
records incorrectly recorded the right ankle, when it should 
have recorded the left ankle as the one that was seriously 
injured, the service medical records do not show that the 
veteran sustained a fracture of either ankle in December 
1962.  

The VA examiner in February 2005 asserts, per the veteran's 
self-report, that the veteran fractured his left ankle during 
service.  The VA examiner appears to opine that the x-rays 
taken subsequent to the in-service injury were negative 
because they were taken of the right, non-fractured ankle.  

The Board, however, is not persuaded by that argument.  There 
is no indication that the veteran was unconscious during the 
x-ray study or that he was otherwise unaware of which ankle 
was seriously injured, and, as such, the Board finds it 
difficult to believe, given the obvious amount of pain that 
would logically exist if an ankle were fractured, that the 
veteran would allow the "wrong" ankle to be x-rayed without 
his knowledge.  

In sum, the evidence does not demonstrate that the veteran 
sustained a fracture of either ankle during service.  
Although the veteran testified at his personal hearing that 
he suffered an ankle fracture during service, which he 
believes led to current multiple orthopedic disabilities, the 
veteran's assertions are not supported by the competent 
evidence of record, even assuming that the left ankle was the 
injured ankle in December 1962.  

Furthermore, although the radiographic evidence shows an old 
ununited medial malleolar fracture during the 1990's, there 
exists nearly 30 years between the veteran's discharge from 
service, and evidence of an old fracture.  In other words, 
there is no evidence to show that the veteran sustained a 
fracture to his ankle during service, or within the first 
post-service year, and the medical evidence of record does 
not support the veteran's contention that he fractured his 
ankle during service.  Additionally, the veteran reported 
that he re-injured the ankle in 1966 and subsequently had 
surgery on his foot in 1983; however, the veteran has not 
provided any medical evidence showing treatment or diagnosis 
with regard to the re-injury in 1966 and the surgery in 1983.  
The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).

The Board acknowledges the private and VA opinions regarding 
the etiology of the veteran's current left ankle disability 
and old fracture of the left ankle, as noted hereinabove.  
The Board is mindful that the VA and private doctors both 
opined that it was at least as likely as not that the 
veteran's current left ankle pathology resulted from an in-
service left ankle fracture.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . . See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds that both opinions contain 
little probative value because they are not based on 
objective medical evidence.  Rather, both opinions rely 
solely on the veteran's self-report that he sustained 
fracture to the left ankle.  The opinions then relate the 
veteran's current disability to the claimed left ankle 
fracture.  The problem, as noted hereinabove, there is no 
competent medical evidence to show that the veteran actually 
sustained a fracture to either ankle in service.  Again, even 
if the Board concedes that the in-service doctor incorrectly 
and inadvertently documented injury to the wrong ankle, the 
records are clear that there is no evidence of a "fracture" 
of either ankle.  Other than the December 1962 records, there 
is no evidence in the service medical records showing injury 
to either ankle, including the discharge examination report.  

To the extent that the VA and private examiners relied solely 
on the veteran's self-report that he sustained a fracture to 
an ankle during service, this does not serve to verify the 
existence of an in-service right or left ankle fracture.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

To the extent that the veteran is himself asserting that he 
fractured his left (or right) ankle during service, the 
veteran's lay opinion is entitled to no weight of probative 
value.  There is no evidence of record, other than the 
veteran's contentions, that he fractured his left ankle 
during service.  As the appellant is not a medical expert, he 
is not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In sum, there is medical evidence that the veteran currently 
has residuals of a left ankle fracture.  Hickson element (1), 
current disability, has therefore been satisfied as to 
residuals of a left ankle fracture.

With respect to Hickson element (2), disease or injury in 
service, there is no evidence of a "fracture" to either 
ankle during service.  There is evidence of an in-service 
injury to the right (or perhaps the left ankle) during 
service, but the evidence does not confirm the existence of 
an in-service fracture to which the veteran's current left 
ankle residuals have been attributed.  Furthermore, there is 
no evidence of a left ankle fracture within the one year 
presumptive period after service.  Hickson element (2) has 
therefore not been satisfied.

With respect to Hickson element (3), the record contains two 
opinion which relate the veteran's residuals of a left ankle 
fracture to the veteran's self-report of a in service ankle 
fracture.  As noted hereinabove, those opinions relied solely 
on the veteran self report that the injured ankle in service 
was the left ankle, not the right ankle; and that the injury 
was a fracture.  In the absence of evidence demonstrated an 
in-service fracture to either ankle, an opinion linking such 
to current disability carries little, if any, probative 
weight, and may not be relied upon to support the veteran's 
claim.  

In short, the veteran's claim of service connection for 
residuals of a left ankle fracture fails because Hickson 
elements (2) and (3) are not satisfied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral foot 
disability manifested by foot fungus.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Orthopedic Disabilities - Hips and Back

Given the Board's denial of service connection for residuals 
of a left ankle fracture, it follows that service connection 
for orthopedic disabilities of the hips and back is not 
warranted on a secondary basis.  However, the Board will 
address, hereinbelow, the issue of service connection for 
orthopedic disabilities of the back and hips on a direct 
basis.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury or a service-connected disability; and (3) 
medical nexus.  See Hickson, supra.

With respect to element (1), current disability, there is 
competent medical evidence that the veteran has current 
arthritis in the left hip and status post right hip 
replacement secondary to degenerative joint disease and 
avascular necrosis.  The evidence also shows that the veteran 
has current stenosis and degenerative disc disease of the 
lumbar spine.  As such, Hickson element (1), current 
disability, has therefore been satisfied as to low back and 
bilateral hip disabilities.  

With respect to Hickson element (2), disease or injury in 
service, there is no evidence of in-service disease or injury 
with regard to the back or hips.  Furthermore, there is no 
evidence of a left ankle fracture within the one year 
presumptive period after service.  Hickson element (2) has 
therefore not been satisfied.

With respect to Hickson element (3), the record contains no 
opinion linking the veteran's current back and hip 
disabilities to a documented injury or disease in service.  
The Board notes that the veteran's private orthopedic surgeon 
opined that the veteran's back and hip disabilities were 
related to an in-service left ankle fracture; however, as 
noted hereinabove, the veteran's assertions that he sustained 
a fracture to his ankle in service are not supported by the 
objective evidence of record, and as such, the surgeon's 
opinion is of little probative value.  

Furthermore, the medical evidence in this case does not show 
the presence of a low back disability or a bilateral hip 
disorder until at least the mid-1990's, over 30 years after 
separation from service.  Moreover, the evidence shows that 
the underlying lumbar spine stenosis is congenital in nature.  
While the medical evidence does show that there is a current 
disability of the lumbar spine, and a current bilateral hip 
disability, the evidence does not show the presence of in-
service disease or injury, and the post-service medical 
evidence of record does not show the presence of a current 
disability until the mid-1990's.  

In this regard, the Board notes first that the absence of any 
evidence of a low back and/or hip disability prior to 1996 
constitutes negative evidence tending to disprove the claim 
that the veteran developed a low back disability and/or hip 
disability during service which resulted in chronic 
degenerative joint disease or stenosis thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of continuing back and/or hip pain or treatment 
therefor for over 30 years between the period of active duty 
and the evidence showing treatment in 1996 is itself evidence 
which tends to show that no degenerative joint disease of the 
hip and/or stenosis of the lumbar spine was incurred as a 
result of service.  Moreover, there is no medical evidence 
showing that degenerative joint disease of the hip and/or 
stenosis of the lumbar spine manifested themselves to a 
degree of 10 percent or more within one year from the date of 
separation from active service, and therefore these 
disabilities may not be presumed to have had their onset in 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2005).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003)  (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Thus, the Board concludes that Hickson elements (2) and (3) 
are not satisfied and the veteran's claim fails 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for orthopedic disabilities 
of the back and hips.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Orthopedic Disabilities - Knees and Legs

In sum, the service medical records do not show that the 
veteran injured his knees or legs during service.  
Furthermore, medical evidence in this case does not show the 
existence of a current knee and/or bilateral leg disability.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), as was noted above, it is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

There is no competent medical evidence that any knee and/or 
leg disorder exists.  To the extent that the veteran is 
himself asserting that he in fact does have a current knee 
and or bilateral leg disorder, it is now well established 
that laypersons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis of a disability.  See Espiritu v. Derwinski, 
supra.  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

As has already been noted, the veteran has had ample 
opportunity to submit competent medical evidence of a knee 
and/or leg disability, and he failed to do so. 

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosed knee and/or leg 
disability, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

Furthermore, the service medical records do not show 
complaints, findings or diagnosis of orthopedic disabilities 
of the knees and/or legs.

In the absence of evidence showing both a current diagnosis 
and an in-service disability, there can be no medical nexus, 
and there is none of record.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed knee and/or leg disabilities, in view of 
the absence of evidence indicating that such a disability is, 
or has ever been, manifested.  

The Board also points out that there is no competent opinion 
establishing a medical nexus between a knee and/or bilateral 
leg disorder, if any, and the veteran's military service.  
None of the medical evidence currently of record includes any 
such opinion, and the veteran has neither presented nor 
alluded to the existence of any such written opinion.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a knee and/or bilateral 
leg disability.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left foot fracture is 
denied.  

Service connection for orthopedic disabilities of the back 
and hips is denied.   

Service connection for orthopedic disabilities of the knees 
and legs is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


